Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites “a blockchain comprised of a plurality of main blocks, where each main block includes a block header and at least one device-event block, the block header includes at least a timestamp, a reference hash value, and a block hash value, each at least one device-event block includes at least one device block and at least one event block, and the plurality of main blocks includes a most recent block as indicated by the timestamp included in the respective block header “ and “  P06561-US-UTILAttorney Docket No. generating, by the processing device of the blockchain node, a device block hash using at least a device hash value included in the device block included in the most recent block and the device identifier” is not found in prior art or found obvious.
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior at found is US Patent Pub 2020/0154518 to Koeppel, which discloses the device identifier being added to blockchain for verification see Fig. 9 & Par. 005. However, Koeppel does not disclose a “blockchain comprised of a plurality of main blocks, where each main block includes a block header and at least one device-event block, the block header includes at least a timestamp, a reference hash value, and a block hash value, each at least one device-event block includes at least one device block and at least one event block, and the plurality of main blocks includes a most recent block as indicated by the timestamp included in the respective block header “.

The next closest prior art is US Patent Pub 2020/0019680 to Fredick, which discloses an social media platform having blockchains for verifying the data source. However,  Fredick does not disclose a ” blockchain comprised of a plurality of main blocks, where each main block includes a block header and at least one device-event block, the block header includes at least a timestamp, a reference hash value, and a block hash value, each at least one device-event block includes at least one device block and at least one event block, and the plurality of main blocks includes a most recent block as indicated by the timestamp included in the respective block header “.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov